Citation Nr: 0421583	
Decision Date: 08/06/04    Archive Date: 08/09/04	

DOCKET NO.  03-08 396A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
hiatal hernia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from August 1981 to August 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In that decision, the RO granted a 10 percent 
evaluation for the veteran's service-connected hiatal hernia, 
which had previously been evaluated as noncompensably 
disabling.

In correspondence of February 2003, the veteran indicated 
that she would "not be asking for service connection for 
(her) diabetes at this time."  While at the time of the 
filing of the veteran's Substantive Appeal in April 2003, her 
accredited representative indicated that she wished to pursue 
the issue of service connection for diabetes mellitus, in 
subsequent correspondence of December 2003, her 
representative reiterated her desire not to pursue the issue 
of service connection for diabetes.  Under the circumstances, 
the Board is of the opinion that the veteran has effectively 
withdrawn her appeal as to the issue of service connection 
for diabetes mellitus.  [See 38 C.F.R. § 20.204 (2003)].  
Accordingly, the sole issue remaining for appellate review is 
that of an increased evaluation for hiatal hernia.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  The VA will notify you if further action 
is required on your part.


REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
hiatal hernia.  In that regard, it would appear that the 
veteran last underwent a VA gastrointestinal examination for 
compensation purposes in March 2001, more than three years 
ago.  Moreover, outpatient treatment records currently on 
file do not present findings in sufficient detail to enable 
the Board to thoroughly evaluate the current extent of the 
disability at issue.  Under the circumstances, an additional, 
more contemporaneous VA examination will be undertaken prior 
to a final adjudication of the veteran's current claim.  

The Board further notes that, during the pendency of the 
veteran's claim, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  The VA has promulgated 
regulations to implement the provisions of this law.  See 
38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and implementing regulations essentially provide that 
the VA will assist a claimant in obtaining evidence necessary 
to substantiate her claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Pursuant to the VCAA, the VA has a duty to notify the veteran 
and her representative, if any, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that, notwithstanding correspondence in March 
2002 purporting to notify the veteran of the various 
provisions of the VCAA, the RO has failed to provide the 
veteran and her representative with adequate notice of the 
VCAA, or of the information and evidence needed to 
substantiate her claim.  In point of fact, that 
correspondence makes no mention whatsoever of the issue of an 
increased rating for the veteran's service-connected hiatal 
hernia, or of the criteria necessary for the award of an 
increased evaluation.  Nor is there any mention of what 
information or evidence is to be provided by the veteran, or 
what information and/or evidence the Secretary will attempt 
to obtain on the veteran's behalf.  This lack of notice 
constitutes a violation of the veteran's due process rights.  
Accordingly, the case must be remanded to the RO in order 
that the veteran and her representative may be provided with 
such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2004, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran and her 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded 
an additional VA gastrointestinal 
examination in order to more accurately 
determine the current severity of her 
service-connected hiatal hernia.  The RO 
is advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notification(s) must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on her claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
as to the presence (or absence) of 
persistently recurrent epigastric 
distress, as well as dysphagia, pyrosis, 
regurgitation, or any substernal or arm 
or shoulder pain, some or all of which 
may be productive of a considerable 
impairment of health.  The examiner 
should, additionally, specifically 
comment as to the presence (or absence) 
of pain, vomiting, material weight loss, 
hematemesis, melena, or moderate anemia, 
or any other symptom combinations 
productive of severe impairment of 
health.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.  

4.  The RO should then review the 
veteran's claim for an increased 
evaluation for hiatal hernia.  Should the 
benefit sought on appeal remain denied, 
the veteran and her representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
last SSOC in December 2003.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

